                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


JONATHAN ROGERS                            )
              Plaintiff,                   )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 5:18-CV-512-FL
KINGS BOWL AMERICA, LLC                    )
               Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 18, 2019, and for the reasons set forth more specifically therein, the court GRANTS
defendant’s motion to dismiss.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED in accordance with the court’s
order entered July 18, 2019 that by plaintiff’s failure to timely file motion to amend his
complaint, as allowed by order of the court entered July 18, 2019, the court dismisses the
complaint with prejudice.

This Judgment Filed and Entered on August 13, 2019, and Copies To:
Jonathan Rogers (via US mail) 7869 Knightdale Blvd, Knightdale, NC 27545
Julie Kerr Adams / Justin Engel (via CM/ECF Notice of Electronic Filing)

August 13, 2019                     PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
